Citation Nr: 0600690	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
reflux disease.

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1979.  National Guard service in the Georgia Army 
National Guard and Reserve service in the United States Army 
has been reported from February 1980 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  
The veteran's claim was remanded in August 2003.  

The issue of service connection for gastrointestinal reflux 
disease is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's major depressive disorder is etiologically 
related to military service.    


CONCLUSION OF LAW

Service connection for major depressive disorder is granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § § 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A service medical record shows that the veteran was 
hospitalized in a drug and alcohol rehabilitation program for 
4 weeks in October and November 1977.  He was diagnosed with 
episodic excessive drinking, and his stress was listed as 
loneliness and pressure from unit and environment.  

VA Medical Center treatment records from 2002 to 2004 show 
that the veteran was seen for non-combat PTSD, beginning in 
November 2003.

The veteran underwent a VA psychiatric examination in May 
2005.  He was diagnosed with major depressive disorder, 
recurrent, moderate.  The examiner stated that the veteran 
had a history of having some problems while in service, and 
it appeared that he was under a lot of stress which made him 
drink to treat his depression at that time for which he 
reported going through a 30-day program in Germany.  The 
veteran stated that he was still depressed when he came out, 
but since he was working, he did not pay attention, and then 
did not want to get stigmatized.  The examiner commented that 
it was likely that the veteran's depression was etiologically 
related to his military service for which he was evaluated, 
but never received any treatment.  The examiner provided an 
addendum to his report in September 2005.  After reviewing 
the veteran's claims file, he stated that there was no change 
in his opinion.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2005).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where, as here, "service medical 
records are presumed destroyed,...the BVA's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened."  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

The evidence shows that the veteran has a current disability.  
He was diagnosed with major depressive disorder by a VA 
examiner in May 2005.  Furthermore, although the service 
medical records do not show that the veteran was diagnosed 
with a psychiatric disorder in service, it is pointed out 
that repeated efforts to obtain the veteran's service medical 
records have not yielded success.  One of the few service 
medical records on file shows that the veteran was 
hospitalized for 4 months for alcohol rehabilitation.  In 
light of the fact that the veteran's service medical records 
are not available, the benefit-of-the doubt is given to the 
veteran on the question of whether he received treatment for 
his psychiatric condition in service.

In answering the question of whether the veteran's current 
major depressive disorder is related to service, there is a 
VA psychiatric examination which opines that the veteran's 
psychiatric disorder is related to service.  It is true that 
there are no records of psychiatric treatment from the time 
the veteran left service in August 1979 until 2003.  
Furthermore, on reports of medical history from 1983 and 1987 
(for National Guard duty), the veteran indicated that he did 
not suffer from depression.  Notwithstanding this lack of 
medical findings, a VA psychiatrist reviewed the veteran's 
claims folder and opined that the veteran's psychiatric 
disorder was related to service.  There is no opinion to the 
contrary.  Reference was made to the veteran's statement that 
he had not sought treatment after service because he did not 
want to get stigmatized.  

38 U.S.C.A. § 5107(b) dictates that the benefit of the doubt 
is to be accorded when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter.  In 
summary, the evidence is in relative equipoise regarding 
whether the veteran's major depressive disorder is related to 
service.  Based on the VA examiner's opinion, and granting 
the veteran the benefit of the doubt, the evidence 
establishes that pursuant to 38 C.F.R. § 3.303(d), the 
veteran's psychiatric disability (major depressive disorder) 
is related to service, and the grant of service connection is 
warranted for major depressive disorder.  

As the veteran has been granted the benefit he was seeking 
(service connection for major depressive disorder), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  




ORDER

Service connection for major depressive disorder is granted.  


REMAND

Regarding the issue of service connection for 
gastrointestinal reflux disease, it is noted initially that 
the veteran's complete service medical records are not on 
file.  At the veteran's hearing, he claimed that he was 
treated at Ft. Carson Army Hospital in 1975 and 1976 (pages 
9-10).  The veteran also made such an allegation on a VA Form 
21-4142 submitted in April 1999.  In response to these 
statements, when the veteran's claim was remanded, it was 
remanded in order to obtain any additional service medical 
records, including medical records from the Army Hospital at 
Ft. Carson, Colorado.  

Pursuant to the remand, a request was made to Fort Carson in 
April 2004 to obtain any records of the veteran's.  Fort 
Carson responded that the veteran was not on the data base, 
and no medical records were available at the facility.  Also, 
a request was made in October 2004 and April 2005 to obtain 
the veteran's service medical records from the National 
Personnel Records Center.  However, these requests in October 
2004 and April 2005 did not contain requests to obtain any 
clinical records from the Army Hospital at Ft. Carson, 
Colorado.  Considering that clinical records are stored at 
the National Personnel Records Center, the Board feels that 
another attempt should be made to obtain the veteran's 
service clinical records from the National Personnel Records 
Center.  

For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  Contact the National Personnel 
Records Center, and obtain any service 
clinical records of the veteran from the 
Army hospital at Ft. Carson, Colorado for 
the time period from 1975 and 1976.  If 
these records cannot be obtained, this 
fact should be documented for the claims 
folder.  

2.  If any clinical records are obtained 
pursuant to paragraph 1 showing treatment 
for a gastrointestinal disorder, return 
the veteran's claims folder to the 
examiner who saw him for digestive 
conditions in May 2005, and ask the 
examiner to comment whether the veteran's 
diagnosed gastroesophageal reflux disease 
is related to such treatment in service.  
If said examiner is not available, 
schedule the veteran for a VA 
examination, so that the examiner can 
comment on whether any diagnosed 
gastrointestinal disorders are related to 
treatment the veteran sought in service 
at Fort Carson Army Hospital.  The 
examiner should state that he reviewed 
the veteran's claim folder in conjunction 
with the veteran's examination and opine 
as to whether in his or best judgment it 
is as likely as not that any current 
gastrointestinal disorder is attributable 
to the veteran's active service.  

3.  Thereafter, the appellant's claim of 
entitlement to service connection for 
gastrointestinal reflux disease should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


